Exhibit 10.55



PHARMACYCLICS, INC.

INDEMNIFICATION AGREEMENT



This Indemnification Agreement ("Agreement") is effective as of ____________,
2004 by and between PHARMACYCLICS, INC., a Delaware corporation (the "Company"),
and ___________________ ("Indemnitee").

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, the stockholders of the Company have adopted Bylaws providing for the
indemnification of the Company's officers, directors, agents, and employees to
the maximum extent authorized by law;

WHEREAS, the Bylaws and Section 145 of the Delaware General Corporation Law, by
their non-exclusive nature, permit contracts between the Company and the members
of its Board of Directors, its officers and its employees;

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company's directors, officers, employees,
agents and fiduciaries, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited; and

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein;

NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.

 1.  Certain Definitions.
      a. "Board of Directors" shall mean the Board of Directors of the Company.
      b. "Change in Control" shall mean:
          1. the acquisition by any individual, entity or group (within the
             meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
             Act of 1934, as amended (a "Person") of beneficial ownership
             (within the meaning of Rule 13d-3 promulgated under the Securities
             Exchange Act of 1934, as amended) of 20% or more of either (i) the
             then outstanding shares of common stock of the Company (the
             "Outstanding Company Common Stock") or (ii) the combined voting
             power of the then outstanding voting securities of the Company
             entitled to vote generally in the election of directors (the
             "Outstanding Company Voting Securities"); provided, however, that
             for purposes of this part (1), the following acquisitions shall not
             constitute a Change of Control: (i) any acquisition directly from
             the Company or any acquisition from other stockholders where (A)
             such acquisition was approved in advance by the Board of Directors
             of the Company, and (B) such acquisition would not constitute a
             Change of Control under part (1) of this definition, (ii) any
             acquisition by the Company, (iii) any acquisition by any employee
             benefit plan (or related trust) sponsored or maintained by the
             Company or any corporation controlled by the Company, or (iv) any
             acquisition by any corporation pursuant to a transaction which
             complies with clauses (i), (ii) and (iii) of part (1) of this
             definition; or
          2. individuals who, as of the date hereof, constitute the Board of
             Directors (the "Incumbent Board") cease for any reason to
             constitute at least a majority of the Board of Directors; provided,
             however, that any individual becoming a director subsequent to the
             date hereof whose election, or nomination for election by the
             stockholders, was approved by a vote of at least a majority of the
             directors then comprising the Incumbent Board shall be considered
             as though such individual were a member of the Incumbent Board, but
             excluding, for this purpose, any such individual whose initial
             assumption of office occurs as a result of an actual or threatened
             election contest with respect to the election or removal of
             directors or other actual or threatened solicitation of proxies of
             consents by or on behalf of a Person other than the Board of
             Directors; or
          3. consummation of a reorganization, merger or consolidation or sale
             or other disposition of all or substantially all of the assets of
             the Company (a "Business Combination"), in each case, unless,
             following such Business Combination, (i) all or substantially all
             of the individuals and entities who were the beneficial owners,
             respectively, of the Outstanding Company Common Stock and
             Outstanding Company Voting Securities immediately prior to such
             Business Combination beneficially own, directly or indirectly, more
             than 50% of, respectively, the then outstanding shares of common
             stock and the combined voting power of the then outstanding voting
             securities entitled to vote generally in the election of directors,
             as the case may be, of the corporation resulting from such Business
             Combination (including, without limitation, a corporation which as
             a result of such transaction owns the Company or all or
             substantially all of the Company's assets either directly or
             through one or more subsidiaries) in substantially the same
             proportions as their ownership, immediately prior to such Business
             Combination of the Outstanding Company Common Stock and Outstanding
             Company Voting Securities, as the case may be, (ii) no Person
             (excluding any corporation resulting from such Business Combination
             or any employee benefit plan (or related trust) of the Company or
             such corporation resulting from such Business Combination)
             beneficially owns, directly or indirectly, 20% or more of,
             respectively, the then outstanding shares of common stock of the
             corporation resulting from such Business Combination or the
             combined voting power of the then outstanding voting securities of
             such corporation except to the extent that such ownership existed
             prior to the Business Combination, and (iii) at least a majority of
             the members of the Board of Directors of the corporation resulting
             from such Business Combination were members of the Incumbent Board
             at the time of the execution of the initial agreement, or of the
             action of the Board of Directors, providing for such Business
             Combination; or
          4. approval by the stockholders of a complete liquidation or
             dissolution of the Company.
     
      c. "Claim" shall mean with respect to a Covered Event: any threatened,
         pending or completed action, suit, proceeding or alternative dispute
         resolution mechanism, or any hearing, inquiry or investigation that
         Indemnitee in good faith believes might lead to the institution of any
         such action, suit, proceeding or alternative dispute resolution
         mechanism, whether civil, criminal, administrative, investigative or
         other.
      d. References to the "Company" shall include, in addition to
         Pharmacyclics, Inc., any constituent corporation (including any
         constituent of a constituent) absorbed in a consolidation or merger to
         which Pharmacyclics, Inc. (or any of its wholly-owned subsidiaries) is
         a party which, if its separate existence had continued, would have had
         power and authority to indemnify its directors, officers, employees,
         agents or fiduciaries, so that if Indemnitee is or was a director,
         officer, employee, agent or fiduciary of such constituent corporation,
         or is or was serving at the request of such constituent corporation as
         a director, officer, employee, agent or fiduciary of another
         corporation, partnership, joint venture, employee benefit plan, trust
         or other enterprise, Indemnitee shall stand in the same position under
         the provisions of this Agreement with respect to the resulting or
         surviving corporation as Indemnitee would have with respect to such
         constituent corporation if its separate existence had continued.
      e. "Covered Event" shall mean any event or occurrence related to the fact
         that Indemnitee is or was a director, officer, employee, agent or
         fiduciary of the Company, or any subsidiary of the Company, or is or
         was serving at the request of the Company as a director, officer,
         employee, agent or fiduciary of another corporation, partnership, joint
         venture, trust or other enterprise, or by reason of any action or
         inaction on the part of Indemnitee while serving in such capacity.
      f. "Disinterested Director" shall mean a director of the Company who is
         not and was not a party to the matter in respect of which
         indemnification is sought by the Indemnitee.
      g. "Expenses" shall mean any and all expenses (including attorneys' fees
         and all other costs, expenses and obligations incurred in connection
         with investigating, defending, being a witness in or participating in
         (including on appeal), or preparing to defend, to be a witness in or to
         participate in, any action, suit, proceeding, alternative dispute
         resolution mechanism, hearing, inquiry or investigation), judgments,
         fines, penalties and amounts paid in settlement (if such settlement is
         approved in advance by the Company, which approval shall not be
         unreasonably withheld), actually and reasonably incurred, of any Claim
         and any federal, state, local or foreign taxes imposed on the
         Indemnitee as a result of the actual or deemed receipt of any payments
         under this Agreement.
      h. "Expense Advance" shall mean a payment to Indemnitee pursuant to
         Section 3 of Expenses in advance of the settlement of or final judgment
         in any action, suit, proceeding or alternative dispute resolution
         mechanism, hearing, inquiry or investigation which constitutes a Claim.
      i. "Independent Legal Counsel" shall mean a law firm, a member of a law
         firm, or an independent practitioner, that is experienced in matters of
         corporation law and shall include any person who, under the applicable
         standards of professional conduct then prevailing, would not have a
         conflict of interest in representing either the Company or the
         Indemnitee in an action to determine the Indemnitee's rights under this
         agreement.
      j. References to "other enterprises" shall include employee benefit plans;
         references to "fines" shall include any excise taxes assessed on
         Indemnitee with respect to an employee benefit plan; and references to
         "serving at the request of the Company" shall include any service as a
         director, officer, employee, agent or fiduciary of the Company which
         imposes duties on, or involves services by, such director, officer,
         employee, agent or fiduciary with respect to an employee benefit plan,
         its participants or its beneficiaries; and if Indemnitee acted in good
         faith and in a manner Indemnitee reasonably believed to be in the
         interest of the participants and beneficiaries of an employee benefit
         plan, Indemnitee shall be deemed to have acted in a manner "not opposed
         to the best interests of the Company" as referred to in this Agreement.
      k. "Reviewing Party" shall mean, subject to the provisions of
         Section 2(d), any person or body appointed by the Board of Directors in
         accordance with applicable law to review the Company's obligations
         hereunder and under applicable law, which may include a member or
         members of the Board of Directors, Independent Legal Counsel or any
         other person or body not a party to the particular Claim for which
         Indemnitee is seeking indemnification.
      l. "Section" refers to a section of this Agreement unless otherwise
         indicated.
      m. "Voting Securities" shall mean any securities of the Company that vote
         generally in the election of directors.

 2.  Indemnification.
      a. Indemnification of Expenses. Subject to the provisions of Section 2(b)
         below, the Company shall indemnify Indemnitee for Expenses to the
         fullest extent permitted by law if Indemnitee was or is or becomes a
         party to or witness or other participant in, or is threatened to be
         made a party to or witness or other participant in, any Claim (whether
         by reason of or arising in part out of a Covered Event), including all
         interest, assessments and other charges paid or payable in connection
         with or in respect of such Expenses.
         Review of Indemnification Obligations
         . Notwithstanding the foregoing, in the event any Reviewing Party shall
         have determined (in a written opinion, in any case in which Independent
         Legal Counsel is the Reviewing Party) that Indemnitee is not entitled
         to be indemnified hereunder under applicable law, (i) the Company shall
         have no further obligation under Section 2(a) to make any payments to
         Indemnitee not made prior to such determination by such Reviewing
         Party, and (ii) the Company shall be entitled to be reimbursed by
         Indemnitee (who hereby agrees to reimburse the Company) for all
         Expenses theretofore paid in indemnifying Indemnitee;
         provided
         ,
         however
         , that if Indemnitee has commenced or thereafter commences legal
         proceedings in a court of competent jurisdiction to secure a
         determination that Indemnitee is entitled to be indemnified hereunder
         under applicable law, any determination made by any Reviewing Party
         that Indemnitee is not entitled to be indemnified hereunder under
         applicable law shall not be binding and Indemnitee shall not be
         required to reimburse the Company for any Expenses theretofore paid in
         indemnifying Indemnitee until a final judicial determination is made
         with respect thereto (as to which all rights of appeal therefrom have
         been exhausted or lapsed). Indemnitee's obligation to reimburse the
         Company for any Expenses shall be unsecured and no interest shall be
         charged thereon.
         Indemnitee Rights on Unfavorable Determination, Binding Effect
         . If any Reviewing Party determines that Indemnitee substantively is
         not entitled to be indemnified hereunder in whole or in part under
         applicable law, Indemnitee shall have the right to commence litigation
         seeking an initial determination by the court or challenging any such
         determination by such Reviewing Party or any aspect thereof, including
         the legal or factual bases therefor, and, subject to the provisions of
         Section 16, the Company hereby consents to service of process and to
         appear in any such proceeding. Absent such litigation, any
         determination by any Reviewing Party shall be conclusive and binding on
         the Company and Indemnitee.
      b. Selection of Reviewing Party; Change in Control. If requested by
         Indemnitee, any Reviewing Party with respect to all matters thereafter
         arising concerning the rights of Indemnitee to indemnification of
         Expenses under this Agreement or any other agreement or under the
         Company's Certificate of Incorporation or Bylaws as now or hereafter in
         effect, or under any other applicable law shall be Independent Legal
         Counsel. If no request is made by Indemnitee for a determination by
         Independent Legal Counsel, any Reviewing Party shall be selected by (i)
         the Board of Directors by a majority vote of a quorum consisting of
         Disinterested Directors, or (ii) if a quorum of the Board of Directors
         consisting of Disinterested Directors is not obtainable or, even if
         obtainable, such quorum of Disinterested Directors so directs, by
         Independent Legal Counsel in written opinion to the Board of Directors,
         a copy of which shall be delivered to the Indemnitee, or (iii) if a
         quorum of Disinterested Directors so directs, by the stockholders of
         the corporation. In the event the Reviewing Party shall be Independent
         Legal Counsel at the request of the Indemnitee, the Independent Legal
         Counsel shall be selected by the Board of Directors unless there shall
         have occurred within two years prior to the date of the commencement of
         the action, suit or proceeding for which indemnification is claimed a
         Change of Control, in which case the Independent Legal Counsel shall be
         selected by the Indemnitee and approved by the Company (which approval
         shall not be unreasonably withheld) unless the claimant shall request
         that such selection be made by the Board of Directors. Such counsel,
         among other things, shall render its written opinion to the Company and
         Indemnitee as to whether and to what extent Indemnitee would be
         entitled to be indemnified hereunder under applicable law and the
         Company agrees to abide by such opinion. The Company agrees to pay the
         reasonable fees of the Independent Legal Counsel referred to above and
         to indemnify fully such counsel against any and all expenses (including
         attorneys' fees), claims, liabilities and damages arising out of or
         relating to this Agreement or its engagement pursuant hereto.
         Notwithstanding any other provision of this Agreement, the Company
         shall not be required to pay Expenses of more than one Independent
         Legal Counsel in connection with all matters concerning a single
         Indemnitee, and such Independent Legal Counsel shall be the Independent
         Legal Counsel for any or all other Indemnitees unless (i) the Company
         otherwise determines or (ii) any Indemnitee shall provide a written
         statement setting forth in detail a reasonable objection to such
         Independent Legal Counsel representing other Indemnitees.
         Mandatory Payment of Expenses
         . Notwithstanding any other provision of this Agreement other than
         Section 10 hereof, to the extent that Indemnitee has been successful on
         the merits or otherwise, including, without limitation, the dismissal
         of an action without prejudice, in defense of any Claim, Indemnitee
         shall be indemnified against all Expenses incurred by Indemnitee in
         connection therewith.

 3.  Expense Advances.
      a. Obligation to Make Expense Advances. Upon receipt of a written
         undertaking by or on behalf of the Indemnitee to repay such amounts if
         it shall ultimately be determined that the Indemnitee is not entitled
         to be indemnified therefor by the Company, the Company shall make
         Expense Advances to Indemnitee.
      b. Form of Undertaking. Any written undertaking by the Indemnitee to repay
         any Expense Advances hereunder shall be unsecured and no interest shall
         be charged thereon.
      c. Determination of Reasonable Expense Advances. The parties agree that
         for the purposes of any Expense Advance for which Indemnitee has made
         written demand to the Company in accordance with this Agreement, all
         Expenses included in such Expense Advance that are certified by
         affidavit of Indemnitee's counsel as being reasonable shall be presumed
         conclusively to be reasonable.

 4.  Procedures for Indemnification and Expense Advances.
      a. Timing of Payment. All payments of Expenses (including without
         limitation Expense Advances) by the Company to the Indemnitee pursuant
         to this Agreement shall be made to the fullest extent permitted by law
         as soon as practicable after written demand by Indemnitee therefor is
         presented to the Company, but in no event later than forty-five (45)
         business days after such written demand by Indemnitee is presented to
         the Company, except in the case of Expense Advances, which shall be
         made no later than twenty (20) business days after such written demand
         by Indemnitee is presented to the Company.
      b. Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
         precedent to Indemnitee's right to be indemnified or Indemnitee's right
         to receive Expense Advances under this Agreement, give the Company
         notice in writing as soon as practicable of any Claim made against
         Indemnitee for which indemnification will or could be sought under this
         Agreement. Notice to the Company shall be directed to the Chief
         Executive Officer of the Company at the address shown on the signature
         page of this Agreement (or such other address as the Company shall
         designate in writing to Indemnitee). In addition, Indemnitee shall give
         the Company such information and cooperation as it may reasonably
         require and as shall be within Indemnitee's power.
      c. No Presumptions, Burden of Proof. For purposes of this Agreement, the
         termination of any Claim by judgment, order, settlement (whether with
         or without court approval) or conviction, or upon a plea of nolo
         contendere, or its equivalent, shall not create a presumption that
         Indemnitee did not meet any particular standard of conduct or have any
         particular belief or that a court has determined that indemnification
         is not permitted by this Agreement or applicable law. In addition,
         neither the failure of any Reviewing Party to have made a determination
         as to whether Indemnitee has met any particular standard of conduct or
         had any particular belief, nor an actual determination by any Reviewing
         Party that Indemnitee has not met such standard of conduct or did not
         have such belief, prior to the commencement of legal proceedings by
         Indemnitee to secure a judicial determination that Indemnitee should be
         indemnified under this Agreement or applicable law, shall be a defense
         to Indemnitee's claim or create a presumption that Indemnitee has not
         met any particular standard of conduct or did not have any particular
         belief in connection with any determination by any Reviewing Party or
         otherwise as to whether the Indemnitee is entitled to be indemnified
         hereunder, the burden of proof shall be on the Company to establish
         that Indemnitee is not so entitled.
      d. Notice to Insurers. If, at the time of the receipt by the Company of a
         notice of a Claim pursuant to Section 4(b) hereof, the Company has
         liability insurance in effect which may cover such Claim, the Company
         shall give prompt notice of the commencement of such Claim to the
         insurers in accordance with the procedures set forth in the respective
         policies. The Company shall thereafter take all necessary or desirable
         action to cause such insurers to pay, on behalf of the Indemnitee, all
         amounts payable as a result of such Claim in accordance with the terms
         of such policies.
      e. Selection of Counsel. In the event the Company shall be obligated
         hereunder to provide indemnification for or make any Expense Advances
         with respect to the Expenses of any Claim, the Company, if appropriate,
         shall be entitled to assume the defense of such Claim with counsel
         approved by Indemnitee (which approval shall not be unreasonably
         withheld) upon the delivery to Indemnitee of written notice of the
         Company's election to do so. After delivery of such notice, approval of
         such counsel by Indemnitee and the retention of such counsel by the
         Company, the Company will not be liable to Indemnitee under this
         Agreement for any fees or expenses of separate counsel subsequently
         employed by or on behalf of Indemnitee with respect to the same Claim;
         provided that, (i) Indemnitee shall have the right to employ
         Indemnitee's separate counsel in any such Claim at Indemnitee's expense
         and (ii) if (A) the employment of separate counsel by Indemnitee has
         been previously authorized by the Company, (B) Indemnitee shall have
         reasonably concluded that there may be a conflict of interest between
         the Company and Indemnitee in the conduct of any such defense, or (C)
         the Company shall not continue to retain such counsel to defend such
         Claim, then the fees and expenses of Indemnitee's separate counsel
         shall be Expenses for which Indemnitee may receive indemnification or
         Expense Advances hereunder.
      f. Settlement by Company. The Company shall be permitted to settle any
         action except that it shall not settle any action or claim in any
         manner which would impose any penalty or limitation on Indemnitee
         without Indemnitee's written consent. Neither the Company nor
         Indemnitee will unreasonably withhold its consent to any proposed
         settlement.

 5.  Additional Indemnification Rights, Nonexclusivity.
      a. Scope. The Company hereby agrees to indemnify the Indemnitee to the
         fullest extent permitted by law, notwithstanding that such
         indemnification is not specifically authorized by the other provisions
         of this Agreement, the Company's Certificate of Incorporation, the
         Company's Bylaws or by statute. In the event of any change after the
         date of this Agreement in any applicable law, statute or rule which
         expands the right of a Delaware corporation to indemnify a member of
         its board of directors or an officer, employee, agent or fiduciary, it
         is the intent of the parties hereto that Indemnitee shall enjoy by this
         Agreement the greater benefits afforded by such change. In the event of
         any change in any applicable law, statute or rule which narrows the
         right of a Delaware corporation to indemnify a member of its board of
         directors or an officer, employee, agent or fiduciary, such change, to
         the extent not otherwise required by such law, statute or rule to be
         applied to this Agreement, shall have no effect on this Agreement or
         the parties' rights and obligations hereunder except as set forth in
         Section 10(a) hereof.
      b. Nonexclusivity. The indemnification and the payment of Expense Advances
         provided by this Agreement shall be in addition to any rights to which
         Indemnitee may be entitled under the Company's Certificate of
         Incorporation, its Bylaws, any other agreement, any vote of
         stockholders or Disinterested Directors, the General Corporation Law of
         the State of Delaware, or otherwise. The indemnification and the
         payment of Expense Advances provided under this Agreement shall
         continue as to Indemnitee for any action taken or not taken while
         serving in an indemnified capacity even though subsequent thereto
         Indemnitee may have ceased to serve in such capacity.

 6.  No Duplication of Payments.
     The Company shall not be liable under this Agreement to make any payment in
     connection with any Claim made against Indemnitee to the extent Indemnitee
     has otherwise actually received payment (under any insurance policy,
     provision of the Company's Certificate of Incorporation, Bylaws or
     otherwise) of the amounts otherwise payable hereunder.

     

 7.  Partial Indemnification.
     If Indemnitee is entitled under any provision of this Agreement to
     indemnification by the Company for some or a portion of Expenses incurred
     in connection with any Claim, but not, however, for all of the total amount
     thereof, the Company shall nevertheless indemnify Indemnitee for the
     portion of such Expenses to which Indemnitee is entitled.

     

 8.  Mutual Acknowledgment.
     Both the Company and Indemnitee acknowledge that in certain instances,
     federal law or applicable public policy may prohibit the Company from
     indemnifying its directors, officers, employees, agents or fiduciaries
     under this Agreement or otherwise. Indemnitee understands and acknowledges
     that the Company has undertaken or may be required in the future to
     undertake with the Securities and Exchange Commission to submit the
     question of indemnification to a court in certain circumstances for a
     determination of the Company's right under public policy to indemnify
     Indemnitee.

     

 9.  Liability Insurance.
     To the extent the Company maintains liability insurance applicable to
     directors, officers, employees, agents or fiduciaries, Indemnitee shall be
     covered by such policies in such a manner as to provide Indemnitee the same
     rights and benefits as are provided to the most favorably insured of the
     Company's directors, if Indemnitee is a director; or of the Company's
     officers, if Indemnitee is not a director of the Company but is an officer;
     or of the Company's key employees, agents or fiduciaries, if Indemnitee is
     not an officer or director but is a key employee, agent or fiduciary.

     

 10. Exceptions.
     Notwithstanding any other provision of this Agreement, the Company shall
     not be obligated pursuant to the terms of this Agreement:

     

      a. Excluded Action or Omissions. To indemnify Indemnitee for Expenses
         resulting from acts, omissions or transactions for which Indemnitee is
         prohibited from receiving indemnification under this Agreement or
         applicable law; provided, however, that notwithstanding any limitation
         set forth in this Section 10(a) regarding the Company's obligation to
         provide indemnification, Indemnitee shall be entitled under Section 3
         to receive Expense Advances hereunder with respect to any such Claim
         unless and until a court having jurisdiction over the Claim shall have
         made a final judicial determination (as to which all rights of appeal
         therefrom have been exhausted or lapsed) that Indemnitee has engaged in
         acts, omissions or transactions for which Indemnitee is prohibited from
         receiving indemnification under this Agreement or applicable law.
      b. Claims Initiated by Indemnitee. To indemnify or make Expense Advances
         to Indemnitee with respect to Claims initiated or brought voluntarily
         by Indemnitee and not by way of defense, counterclaim or crossclaim,
         except (i) with respect to actions or proceedings brought to establish
         or enforce a right to indemnification under this Agreement or any other
         agreement or insurance policy or under the Company's Certificate of
         Incorporation or Bylaws now or hereafter in effect relating to Claims
         for Covered Events, (ii) in specific cases if the Board of Directors
         has approved the initiation or bringing of such Claim, or (iii) as
         otherwise required under Section 145 of the General Corporation Law of
         the State of Delaware, regardless of whether Indemnitee ultimately is
         determined to be entitled to such indemnification or insurance
         recovery, as the case may be.
      c. Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred
         by the Indemnitee with respect to any action instituted (i) by
         Indemnitee to enforce or interpret this Agreement, if a court having
         jurisdiction over such action determines as provided in Section 14 that
         each of the material assertions made by the Indemnitee as a basis for
         such action was not made in good faith or was frivolous, or (ii) by or
         in the name of the Company to enforce or interpret this Agreement, if a
         court having jurisdiction over such action determines as provided in
         Section 14 that each of the material defenses asserted by Indemnitee in
         such action was made in bad faith or was frivolous.
      d. Claims Under Section 16(b). To indemnify Indemnitee for expenses and
         the payment of profits arising from the purchase and sale by Indemnitee
         of securities in violation of Section 16(b) of the Exchange Act, or any
         similar successor statute; provided, however, that notwithstanding any
         limitation set forth in this Section 10(d) regarding the Company's
         obligation to provide indemnification, Indemnitee shall be entitled
         under Section 3 to receive Expense Advances hereunder with respect to
         any such Claim unless and until a court having jurisdiction over the
         Claim shall have made a final judicial determination (as to which all
         rights of appeal therefrom have been exhausted or lapsed) that
         Indemnitee has violated said statute.
      e. Illegal Remuneration. To indemnify Indemnitee in respect to
         remuneration paid to Indemnitee if it shall be determined by final
         judgment or final adjudication that such remuneration was in violation
         of law.
         Unauthorized Settlement
         . To indemnify Indemnitee for any amounts paid in settlement of any
         action or claim without Company's written consent.

 11. Contribution. If the indemnification provided for in this Agreement is
     unavailable by reason of a Court decision described in Section 8 hereof
     based on grounds other than any of those set forth in paragraphs (a)
     through (f) of Section 10 hereof, then in respect of any Claim in which the
     Company is jointly liable with Indemnitee (or would be if joined in such
     Claim), the Company, in lieu of indemnifying Indemnitee, shall contribute
     to the Expenses incurred by Indemnitee in connection with any Claim
     relating to an indemnifiable event under this Agreement, in such proportion
     as is deemed fair and reasonable in light of all of the circumstances of
     such Claim in order to reflect (i) the relative benefits received by the
     Company on the one hand and Indemnitee on the other hand as a result of the
     events(s) and/or transaction(s) giving cause to such Claim, and (ii) the
     relative fault of the Company (and its directors, officers, employees and
     agents) on the one hand and Indemnitee on the other hand in connection with
     such event(s) and/or transaction(s). The relative fault of the Company on
     the one hand and of Indemnitee on the other shall be determined by
     reference to, among other things, the parties' relative intent, knowledge,
     access to information, and opportunity to correct or prevent the
     circumstances resulting in such Expenses. The Company agrees that it would
     not be just and equitable if contribution pursuant to this Section 11 were
     determined by pro rata allocation or any other method of allocation which
     does not take account of the foregoing equitable considerations.
 12. Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
     shall constitute an original.

     

 13. Binding Effect, Successors and Assigns.
     This Agreement shall be binding upon and inure to the benefit of and be
     enforceable by the parties hereto and their respective successors, assigns
     (including any direct or indirect successor by purchase, merger,
     consolidation or otherwise to all or substantially all of the business or
     assets of the Company), spouses, heirs and personal and legal
     representatives. The Company shall require and cause any successor (whether
     direct or indirect, and whether by purchase, merger, consolidation or
     otherwise) to all, substantially all, or a substantial part, of the
     business or assets of the Company, by written agreement in form and
     substance reasonably satisfactory to Indemnitee, expressly to assume and
     agree to perform this Agreement in the same manner and to the same extent
     that the Company would be required to perform if no such succession had
     taken place. This Agreement shall continue in effect regardless of whether
     Indemnitee continues to serve as a director, officer, employee, agent or
     fiduciary (as applicable) of the Company or of any other enterprise at the
     Company's request.

     

 14. Expenses Incurred in Action Relating to Enforcement or Interpretation.
     In the event that any action is instituted by Indemnitee under this
     Agreement or under any liability insurance policies maintained by the
     Company to enforce or interpret any of the terms hereof or thereof,
     Indemnitee shall be entitled to be indemnified for all Expenses incurred by
     Indemnitee with respect to such action (including without limitation
     attorneys' fees), regardless of whether Indemnitee is ultimately successful
     in such action, unless as a part of such action a court having jurisdiction
     over such action makes a final judicial determination (as to which all
     rights of appeal therefrom have been exhausted or lapsed) that each of the
     material assertions made by Indemnitee as a basis for such action was not
     made in good faith or was frivolous;
     provided
     ,
     however
     , that until such final judicial determination is made, Indemnitee shall be
     entitled under Section 3 to receive payment of Expense Advances hereunder
     with respect to such action. In the event of an action instituted by or in
     the name of the Company under this Agreement to enforce or interpret any of
     the terms of this Agreement, Indemnitee shall be entitled to be indemnified
     for all Expenses incurred by Indemnitee in defense of such action
     (including without limitation costs and expenses incurred with respect to
     Indemnitee's counterclaims and cross-claims made in such action), unless as
     a part of such action a court having jurisdiction over such action makes a
     final judicial determination (as to which all rights of appeal therefrom
     have been exhausted or lapsed) that each of the material defenses asserted
     by Indemnitee in such action was made in bad faith or was frivolous;
     provided
     ,
     however
     , that until such final judicial determination is made, Indemnitee shall be
     entitled under Section 3 to receive payment of Expense Advances hereunder
     with respect to such action.

     

 15. Notice.
     All notices, requests, demands and other communications under this
     Agreement shall be in writing and shall be deemed duly given (i) if
     delivered by hand and signed for by the party addressed, on the date of
     such delivery, or (ii) if mailed by domestic certified or registered mail
     with postage prepaid, on the third business day after the date postmarked.
     Addresses for notice to either party are as shown on the signature page of
     this Agreement, or as subsequently modified by written notice.

     

 16. Consent to Jurisdiction.
     The Company and Indemnitee each hereby irrevocably consent to the
     jurisdiction of the courts of the State of Delaware for all purposes in
     connection with any action or proceeding which arises out of or relates to
     this Agreement and agree that any action instituted under this Agreement
     shall be commenced, prosecuted and continued only in the Court of Chancery
     of the State of Delaware in and for Kent County, which shall be the
     exclusive and only proper forum for adjudicating such a claim.

     

 17. Severability.
     The provisions of this Agreement shall be severable in the event that any
     of the provisions hereof (including any provision within a single section,
     paragraph or sentence) are held by a court of competent jurisdiction to be
     invalid, void or otherwise unenforceable, and the remaining provisions
     shall remain enforceable to the fullest extent permitted by law.
     Furthermore, to the fullest extent possible, the provisions of this
     Agreement (including without limitation each portion of this Agreement
     containing any provision held to be invalid, void or otherwise
     unenforceable, that is not itself invalid, void or unenforceable) shall be
     construed so as to give effect to the intent manifested by the provision
     held invalid, illegal or unenforceable. Moreover, in the event that this
     Agreement is found to be unenforceable in its entirety for any reason, the
     parties expressly agree to be bound by the terms of the form of
     Indemnification Agreement previously approved by the Company's
     stockholders.

     

 18. Choice of Law.
     This Agreement, and all rights, remedies, liabilities, powers and duties of
     the parties to this Agreement, shall be governed by and construed in
     accordance with the laws of the State of Delaware without regard to
     principles of conflicts of laws.

     

 19. Subrogation.
     In the event of payment under this Agreement the Company shall be
     subrogated to the extent of such payment to all of the rights of recovery
     of Indemnitee, who shall execute all documents required and shall do all
     acts that may be necessary to secure such rights and to enable the Company
     effectively to bring suit to enforce such rights.

     

 20. Amendment and Termination.
     No amendment, modification, termination or cancellation of this Agreement
     shall be effective unless it is in writing signed by both the parties
     hereto. No waiver of any of the provisions of this Agreement shall be
     deemed to be or shall constitute a waiver of any other provisions hereof
     (whether or not similar), nor shall such waiver constitute a continuing
     waiver.

     

 21. Integration and Entire Agreement.
     This Agreement sets forth the entire understanding between the parties
     hereto and supersedes and merges all previous written and oral
     negotiations, commitments, understandings and agreements relating to the
     subject matter hereof between the parties hereto.

     

 22. No Construction as Employment Agreement.

Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ of the Company or any of its subsidiaries or
affiliated entities.



IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

PHARMACYCLICS, INC.


By
Name:
Title:


Address: 995 E. Arques Ave.

Sunnyvale, CA 94085

AGREED TO AND ACCEPTED
INDEMNITEE:

_____________________________________________

(signature)

_____________________________________________

(print name)

Address:

_____________________________________________
_____________________________________________




--------------------------------------------------------------------------------


